Citation Nr: 1735241	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to July 13, 2010, for service connection for migraine headaches.  

2.  Entitlement to an effective date prior to July 13, 2010, for service connection for right shoulder strain.

3.  Entitlement to an effective date prior to March 10, 2010, for service connection for dry eye syndrome with bilateral pinguecula and chronic conjunctivitis (claimed as an eye condition, status post Lasik eye surgery).  

4.  Entitlement to service connection for asthma (also claimed as shortness of breath).  

5.  Entitlement to service connection for pes planus.  

6.  Entitlement to service connection for temporomandibular joint dysfunction syndrome.  

7.  Entitlement to service connection for a liver condition, claimed as elevated enzymes and enlarged liver. 

8.  Entitlement to service connection for a dental condition with increased tooth sensitivity. 

9.  Entitlement to a compensable rating for service-connected costochondritis.  

10.  Entitlement to a compensable rating for service-connected crush injury, right thumb with strain.  

11.  Entitlement to a rating in excess of 10 percent for service-connected carpal tunnel syndrome (CTS) right wrist. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to December 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2010, March 2011, January 2012, and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

After a December 2011 statement of the case (SOC), the Veteran failed to appeal the issue of entitlement to service connection for a dental condition with increased tooth sensitivity.  However, in the January 2017 certification of appeal, this issue was certified to the Board.  As the RO has treated this as an issue on appeal and the Veteran's representative relied on this interpretation, the Board finds that this issue is properly before the Board on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

The Veteran indicated in his February 2015 and March 2015 substantive appeals that he wished to testify at a Board hearing in Washington, DC.  VA scheduled a hearing for August 2017, however, in August 2017, the Veteran informed VA that he wished to cancel the hearing.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016). 


FINDINGS OF FACT

1.  In August 2017, before the Board promulgated a decision, the Veteran expressed through his representative a desire to withdraw from appellate review the issue of entitlement to an effective date prior to July 13, 2010, for service connection for migraine headaches. 

2.  In August 2017, before the Board promulgated a decision, the Veteran expressed through his representative a desire to withdraw from appellate review the issue of entitlement to an effective date prior to July 13, 2010, for service connection for right shoulder strain. 

3.  In August 2017, before the Board promulgated a decision, the Veteran expressed through his representative a desire to withdraw from appellate review the issue of entitlement to an effective date prior to March 10, 2010, for service connection for dry eye syndrome with bilateral pinguecula and chronic conjunctivitis (claimed as an eye condition, status post Lasik eye surgery).

4.  In August 2017, before the Board promulgated a decision, the Veteran expressed through his representative a desire to withdraw from appellate review the issue of entitlement to service connection for asthma (also claimed as shortness of breath). 

5.  In August 2017, before the Board promulgated a decision, the Veteran expressed through his representative a desire to withdraw from appellate review the issue of entitlement to service connection for pes planus.

6.  In August 2017, before the Board promulgated a decision, the Veteran expressed through his representative a desire to withdraw from appellate review the issue of entitlement to service connection for temporomandibular joint dysfunction syndrome.

7.  In August 2017, before the Board promulgated a decision, the Veteran expressed through his representative a desire to withdraw from appellate review the issue of entitlement to service connection for a liver condition, claimed as elevated enzymes and enlarged liver.

8.  In August 2017, before the Board promulgated a decision, the Veteran expressed through his representative a desire to withdraw from appellate review the issue of entitlement to service connection for a dental condition with increased tooth sensitivity.

9.  In August 2017, before the Board promulgated a decision, the Veteran expressed through his representative a desire to withdraw from appellate review the issue of entitlement to a compensable rating for service-connected costochondritis.

10.  In August 2017, before the Board promulgated a decision, the Veteran expressed through his representative a desire to withdraw from appellate review the issue of entitlement to a compensable rating for service-connected crush injury, right thumb with strain.

11.  In August 2017, before the Board promulgated a decision, the Veteran expressed through his representative a desire to withdraw from appellate review the issue of entitlement to a rating in excess of 10 percent for service-connected carpal tunnel syndrome (CTS) right wrist.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his claim for entitlement to an effective date prior to July 13, 2010, for service connection for migraine headaches, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal by the Veteran of his claim for entitlement to an effective date prior to July 13, 2010, for service connection for right shoulder strain, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal by the Veteran of his claim for entitlement to an effective date prior to March 10, 2010, for service connection for dry eye syndrome with bilateral pinguecula and chronic conjunctivitis (claimed as an eye condition, status post Lasik eye surgery), have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal by the Veteran of his claim for entitlement to service connection for asthma (also claimed as shortness of breath), have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal by the Veteran of his claim for entitlement to service connection for pes planus, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal by the Veteran of his claim for entitlement to service connection for temporomandibular joint dysfunction syndrome, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal by the Veteran of his claim for entitlement to service connection for a liver condition, claimed as elevated enzymes and enlarged liver, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal by the Veteran of his claim for entitlement to service connection for a dental condition with increased tooth sensitivity, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

9.  The criteria for withdrawal by the Veteran of his claim for entitlement to a compensable rating for service-connected costochondritis, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

10.  The criteria for withdrawal by the Veteran of his claim for entitlement to a compensable rating for service-connected crush injury, right thumb with strain, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

11.  The criteria for withdrawal by the Veteran of his claim for entitlement to a rating in excess of 10 percent for service-connected carpal tunnel syndrome (CTS) right wrist, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Prior to the August 2017 Board hearing, before the Board promulgated a decision in this matter, the Veteran's representative submitted a statement expressing a desire to withdraw from appellate consideration 12 issues certified to the Board in January 2017.  The Board notes that there were 11 issues certified in January 2017, but this discrepancy is immaterial as the Veteran's representative clearly articulated an intention to withdraw all issues certified in January 2017.  The certified issues listed at that time were entitlement to an effective date prior to July 13, 2010, for service connection for migraine headaches, an effective date prior to July 13, 2010, for service connection for right shoulder strain, an effective date prior to March 10, 2010, for service connection for dry eye syndrome with bilateral pinguecula and chronic conjunctivitis, service connection for asthma, service connection for pes planus, service connection for temporomandibular joint dysfunction syndrome, service connection for a liver condition, service connection for a dental condition with increased tooth sensitivity, a compensable rating for service-connected costochondritis, a compensable rating for service-connected crush injury, right thumb with strain, and a rating in excess of 10 percent for service-connected carpal tunnel syndrome (CTS) right wrist.  

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review these issues and the claims are therefore dismissed.


ORDER

The appeal of the issue of entitlement to an effective date prior to July 13, 2010, for service connection for migraine headaches is dismissed.  

The appeal of the issue entitlement to an effective date prior to July 13, 2010, for service connection for right shoulder strain is dismissed.

The appeal of the issue entitlement to an effective date prior to March 10, 2010, for service connection for dry eye syndrome with bilateral pinguecula and chronic conjunctivitis (claimed as an eye condition, status post Lasik eye surgery) is dismissed.   

The appeal of the issue entitlement to service connection for asthma (also claimed as shortness of breath) is dismissed.  

The appeal of the issue entitlement to service connection for pes planus is dismissed.  

The appeal of the issue entitlement to service connection for temporomandibular joint dysfunction syndrome is dismissed.  

The appeal of the issue entitlement to service connection for a liver condition, claimed as elevated enzymes and enlarged liver is dismissed. 

The appeal of the issue entitlement to service connection for a dental condition with increased tooth sensitivity is dismissed. 

The appeal of the issue entitlement to a compensable rating for service-connected costochondritis is dismissed.  

The appeal of the issue entitlement to a compensable rating for service-connected crush injury, right thumb with strain is dismissed.  

The appeal of the issue entitlement to a rating in excess of 10 percent for service-connected carpal tunnel syndrome (CTS) right wrist is dismissed. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


